      Case 6:21-cv-00212-ADA-JCM Document 1-2 Filed 03/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

DK HEARTSILL, LLC,                                 §
   Plaintiff,                                      §
v.                                                 §    CIVIL ACTION NO. 6:21-cv-212
                                                   §
TRAVELERS INSURANCE COMPANY                        §
and RUSSELL SPENCE,                                §
  Defendants.                                      §    JURY DEMANDED
                                                   §

                                Exhibit B
        LIST OF ALL COUNSEL OF RECORD AND PARTIES REPRESENTED

       Pursuant to 28 U.S.C. § 1446(a), Defendant The Phoenix Insurance Company attaches this

List of All Counsel of Record and Parties Represented, and identifies the following:

       1.      DK Heartsill LP is the Plaintiff.

               Plaintiff is represented by:

               Jeffrey E. Hansen
               State Bar No. 00784208
               jeff@hhattorneys.com
               HANSEN & ASSOCIATES
               1101-A North Little School Road
               Arlington, Texas 76017
               Phone: (817) 429-0956
               Fax: (817) 496-4605

       2.      The Phoenix Insurance Company is the Defendant.

               Defendant is represented by:

               Melinda R. Burke
               State Bar No. 03403030
               Federal I.D. 425268
               E-Mail: burke@mdjwlaw.com
               MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
               9111 Cypress Waters Blvd., Suite 250
               Dallas, Texas 75019
               Telephone: (214) 420-5500
               Facsimile: (214) 420-5501


                                                   1
      Case 6:21-cv-00212-ADA-JCM Document 1-2 Filed 03/05/21 Page 2 of 2




       The removed case is currently pending and is being removed from the 220th Judicial

District Court, Bosque County, Texas located at 110 South Main Street, Meridian, Texas 76665.

Defendant requests a jury in this removed action.

                                     Respectfully submitted,

                                            MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                            By: /s/ Melinda R. Burke____________________
                                                   Melinda R. Burke
                                                   State Bar No. 03403030
                                                   Email: burke@mdjwlaw.com
                                                   9111 Cypress Waters Blvd., Suite 250
                                                   Dallas, Texas 75019
                                                   Telephone: (214) 420-5500
                                                   Facsimile: (214) 420-5501

                                                    ATTORNEY FOR THE                 PHOENIX
                                                    INSURANCE COMPANY




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been
forwarded to opposing counsel in accordance with the Federal Rules of Civil Procedure on March
5, 2021

Jeffrey E. Hansen, Esq.
Hansen & Associates
1101-A North Little School Road
Arlington, Texas 76017

                                                                   /s/ Melinda R. Burke
                                                                   Melinda R. Burke




                                               2
